Citation Nr: 1504885	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-21 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than July 26, 2007 for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 1986, and from December 1990 to June 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that awarded an increased (100 percent) rating for the Veteran's service-connected PTSD, effective July 26, 2007.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record in September 2012 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  An October 2003 rating decision granted the Veteran service connection for PTSD, rated 50 percent, effective June 30, 2001; he did not appeal the decision.  

2.  On May 10, 2007, the Veteran submitted a claim of entitlement to an increased rating for PTSD.  

3.  A July 26, 2007 VA psychiatry report is the earliest date entitlement to an increased 100 percent disability rating for PTSD arose.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 26, 2007, for the assignment of a 100 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran does not report that there is any outstanding evidence that should be associated with the claims folder.  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Furthermore, according to 38 C.F.R. § 3.157(b)(1), receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits "when such report[] relate[s] to examination or treatment of a disability for which service-connection has previously been established."  38 C.F.R. § 3.157(b)(1); see MacPhee v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006); see also Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993)  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.159(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2).  

A "report of examination or hospitalization" under 38 C.F.R. § 3.157(b) should "indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under 38 C.F.R. § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the veteran's] general condition, as [the physician] had observed it over" time.  Id.  

In this case, the Veteran argues, in essence, that he is entitled to a 100 percent rating for his PTSD from July 1995 when he filed his initial claim for service connection.  In this regard, the Board notes that the first evidence of a claim for service connection for a psychiatric disorder was received on June 30, 2001.  

An October 2003 rating decision granted service connection for PTSD, rated 50 percent, effective June 30, 2001 (date of claim).  The Veteran did not appeal the initial rating for the effective date assigned.  Significantly, the Board finds that VA was not in receipt of new and material evidence relevant to the claim prior to the expiration of the appeal period following the initial grant of service connection.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.201; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011; Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Therefore, absent clear and unmistakable error (CUE) in the October 2003 decision, the decision is final.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  Here, the Veteran has not raised a motion of CUE in the October 2003 rating decision.   

The RO received the Veteran's claim for an increased rating for his PTSD on May 10, 2007.  A June 2007 rating decision continued a 50 percent rating for the Veteran's service-connected PTSD.  The Veteran initiated an appeal of this decision.  A February 2009 rating decision granted a 100 percent rating for his PTSD, effective July 26, 2007 (date of VA examination showing worsening of his disability).  

Upon reviewing the evidence of record, the Board concludes that the evidence of record does not show that prior to July 26, 2007 his service-connected PTSD had worsened in severity.  As noted above, VA treatment records merely showing treatment are insufficient to constitute an informal claim for increased benefits under 38 C.F.R. § 3.157(b).  As the Court stated in Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), such an interpretation of 38 C.F.R. § 3.157(b) would produce an absurd result by unnecessarily burdening VA by requiring it to treat every such medical record as an informal claim for an increased disability rating.  Hence, none of the records constructively of record prior to the date of the claim, or prior to July 26, 2007, are consistent with an informal claim for increased benefits under 38 C.F.R. § 3.157(b).  

As noted above, the effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this regard, the Board finds it is critical to discuss a May 2007 VA PTSD examination report.  The Board finds that the examination report does not reflect entitlement to a 100 percent rating.  Under the General Rating Formula for Mental Disorders, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The May 2007 VA examination report findings and complaints were consistent with the assigned 50 percent, including the VA examination in November 2002.  The Board has also considered the Global Assessment of Functioning (GAF) scores, and notes that the GAF score in the May 2007 VA examination is the same as that assigned in the November 2002 VA examination (i.e., 60, reflecting moderate impairment and symptomatology).  Thus, an earlier effective date is not assignable based on the May 2007 VA PTSD examination as such is not reflective of entitlement to an increased 100 percent rating.  

The earliest date entitlement to an increased 100 percent rating was shown was a July 26, 2007 VA psychiatry report, noting the Veteran's complaint of hearing voices, and a diagnosis of PTSD with psychotic features.  Moreover, the GAF score assigned was 45-50, reflecting serious symptoms and impairment.  Such a finding was supported by a September 2007 VA psychology report wherein it was noted the Veteran had recently cut himself with a steak knife.  Hence, effective July 26, 2007, the Veteran's PTSD reflected a worsening in severity.  

In conclusion, the Board finds that a 100 percent disability rating for PTSD did not become factually ascertainable during the applicable period so as to warrant an effective date earlier than the date of the July 26, 2007 VA psychiatry report, and the claim is denied.  



ORDER

Entitlement to an effective date earlier than July 26, 2007, for the assignment of a 100 percent rating for PTSD is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


